PCIJ_A_23_OderCommission_GBR-CSK-DNK-FRA-DEU_POL_1929-09-10_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1929.

Le embre. .
Doster EE Rx, DIX-SEPTIEME SESSION (ORDINAIRE)

Role XVII. 2.
Présents :

MM. ANZILOTTI, Président,
HUBER, Vice-Président,
LODER,

NYHOLM,

DE BUSTAMANTE,

ALTAMIRA, Juges,
ODA,

PEssôa,

HUGHES,

NEGULESCO,
WANG,

Comte RosTworowskI, Juge ad hoc.

J'uges suppléants,

ARRÊT N° 16

AFFAIRE RELATIVE A LA JURIDICTION TERRITORIALE
DE LA COMMISSION INTERNATIONALE DE L’ODER

Entre

les Gouvernements de l’Empire allemand, représenté par
S. Exc. le D'-Seeliger, envoyé extraordinaire et ministre pléni-
potentiaire; de Sa Majesté le roi de Danemark, représenté
par S. Exc. M. Harald Scavenius, envoyé extraordinaire et
ministre plénipotentiaire, remplacé par M. Hugo Hergel,
chargé d’affaires ad interim ; de la République française, repré-
senté par M. Basdevant, conseiller juridique du ministère
des Affaires étrangères, professeur à la Faculté de droit de
Paris; de Sa Majesté britannique dans le Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord, représenté par
Mr. O. St. C. O’Malley, C.M.G., premier secrétaire du Service
diplomatique de Sa Majesté britannique; de Sa Majesté le
roi de Suède, représenté par S. Exc. M. Adlercreutz, envoyé
extraordinaire et ministre plénipotentiaire; de la République
6 ARRÊT N° 16. — COMMISSION DE L’ODER

tchécoslovaque, représenté par S. Exc. M. Miroslav Plesinger-
Bozinov, envoyé extraordinaire et ministre plénipotentiaire ;

et

le Gouvernement de la République de Pologne, représenté par
M. Bohdan Winiarski, professeur à l'Université de Poznan;

La Cour, .

composée ainsi qu'il est dit ci-dessus,

après avoir entendu les Parties en leurs observations et
conclusions,

a rendu l'arrêt suivant:

Par un compromis conclu entre eux à Londres, le 30 octo-
. bre 1928, et déposé au Greffe de la Cour conformément à
l'article 40 du Statut et à l’article 35 du Règlement de la
Cour sous le couvert d’une lettre datée du 29 novembre
1928 et émanant de la Légation britannique à La Haye, les
Gouvernements de l'Allemagne, du Danemark, de la France,
de Sa Majesté britannique dans le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord, de la Suède et de la Tché-
coslovaquie, ci-après dénommés les « six Gouvernements »,
d’une part, et le Gouvernement de la Pologne, d’autre part,
ont soumis à la Cour permanente de Justice internationale la
question, sur laquelle ils n'étaient pas d'accord, au sujet de
la détermination, dans l’Acte de navigation de l’Oder, des
limites territoriales de la juridiction de la Commission inter-
nationale de l’Oder.

Selon les termes du compromis, la Cour est priée de statuer
sur les questions suivantes : |

« La juridiction de la Commission internationale de l’Oder
s'étend-elle, aux termes des stipulations du Traité de Versailles,
aux sections des affluents de l’Oder, la Warthe (Warta)
et la Netze (Noteé), situées sur le territoire polonais, et, dans
l’affirmative, sur quels éléments de droit doit-on se baser pour
fixer les points amont jusqu'où s’étend cette juridiction ? »
7 ARRÊT N° I6. — COMMISSION DE L’ODER

L'article 3 du compromis prévoyant que cet instrument
« sera notifié à la Cour par l’une ou l’autre des Parties », la
Cour a été dûment saisie de l'affaire le 29 novembre 1928,
date à laquelle la lettre émanant de la Légation britannique
est parvenue, Le compromis a été communiqué à cette date
ou après cette date à tous les intéressés, ainsi qu’il est prévu
à l’article 40 du Statut; en outre, conformément à l’article 63
du Statut, les Parties au Traité de Versailles autres que les
États en cause ont été averties du dépôt du compromis.

Par une ordonnance datée du 29 décembre 1928, le Prési-
dent de la Cour a fixé les dates du dépôt des pièces de la
procédure écrite, sous réserve du droit, pour la Cour, de modi- .
fier les délais ainsi arrêtés, dans le cas où les Parties feraient
des propositions à cet effet. Cette éventualité s'étant produite,
le Président, par une ordonnance datée du 25 février 1920,
a prorogé.les délais prévus pour le dépôt des Mémoires et
Contre-Mémoires et a décidé de dispenser les Parties du dépôt
de Répliques écrites. Les délais ont été de nouveau prorogés
par une ordonnance du 26 mars 1929, qui en a fixé l’expira-
tion aux 15 avril et Io juin 1929 respectivement.

Les Mémoires et Contre-Mémoires ont été dûment déposés
dans les délais ainsi définitivement fixés et ont été communi-
qués aux intéressés, ainsi que le prévoit l’article 43 du Statut. |

Au cours des audiences publiques tenues les 20, 21, 22, 23
et 24 août 1929, la Cour a entendu en leurs plaidoiries
sir Cecil Hurst, K.C., G.C.M.G., K.C.B., conseil du Gouverne-
ment de Sa Majesté britannique en Grande-Bretagne, ainsi que
les agents ci-dessus mentionnés des Gouvernements allemand et
français ; elle a également entendu les déclarations faites par
les agents ci-dessus mentionnés des Gouvernements danois,
suédois et tchécoslovaque. Elle a entendu l'agent ci-dessus
mentionné du Gouvernement polonais ainsi que le conseil de
ce Gouvernement, M. Charles de Visscher, doyen de la Faculté
de droit de l’Université de Gand, en leurs plaidoiries. Elle a
enfin entendu les répliques orales présentées par sir Cecil
Hurst, M. Basdevant et S. Exc. le D*® Seeliger au nom des
six Gouvernements, ainsi que les dupliques orales prononcées
par MM. Winiarski et de Visscher au nom du Gouvernement
polonais.
8 ARRÊT N° 16, — COMMISSION DE L’ODER

A Vappui de leurs théses respectives, les Parties ont cité
les documents dont la liste figure dans la premiére annexe
au présent arrêt 1; certains de ces documents ont été dépo-
sés, soit en annexes aux piéces de la procédure écrite, soit
au cours des audiences; les autres ont été recueillis par le
Greffe avec l’aide du Secrétariat général de la Société des
Nations.

Le Gouvernement polonais s’étant, dans son Mémoire, fondé,
entre autres arguments, sur certains passages qu'il avait
cités — directement ou indirectement — des procés-verbaux
de la Commission des Ports, Voies d’eau et Voies ferrées de
la Conférence, tenue à Paris en 1919, qui élabora le Traité
de Versailles, les six Gouvernements, dans leur Contre-Mémoire,
se sont opposés a Vadmission de ces citations en tant que
moyens de preuve. La Cour, eu égard 4 cette objection, a
rendu, à la date du 15 août 1929, une ordonnance dont le
texte est reproduit in extenso dans la seconde annexe au
présent arrêt?; le dispositif de cette ordonnance était conçu
dans les termes suivants:

« La Cour invite les agents des Parties à présenter,
à l'audience fixée pour le mardi 20 août à 10 h. 30, et
avant toute plaidoirie sur le fond, leurs observations et
conclusions finales sur ladite question, étant entendu que
la Cour statuera sur cette question dès la présentation des
observations et conclusions des Parties et que les plai-
doiries sur le fond suivront immédiatement, à moins

toutefois que la Cour n'en dispose autrement. »

En exécution de cette ordonnance, sir Cecil Hurst, M. Bas-
devant et S. Exc. le D’ Seeliger, au nom des six Gouverne-
ments, et M. Winiarski, au nom du Gouvernement polonais,
ont débattu le 20 août ce point préliminaire devant la Cour,
avant tout argument sur le fond, et la Cour, par une ordon-
nance datée du même jour, et dont le texte est reproduit
in extenso dans Ja troisième annexe au présent arrét*, a
décidé : |

d’écarter « des débats en la présente affaire les passages
qui ont pu être cités dans les pièces de la procédure

 

 

1 Voir page 34.
2» » 38.
3 » » 4T.
9 ARRÊT N° 16, — COMMISSION DE L’ODER

écrite des procés-verbaux de la Commission des Ports,
Voies d’eau et Voies ferrées de la Conférence qui a éla-
boré le Traité de Versailles ».

Les six Gouvernements, dans leur Contre-Mémoire, ont
conclu :

« que les réponses de la Cour aux questions soumises pour
décision, devraient être celles proposées dans leur Mémoire ».

Ces réponses étaient les suivantes :
Sur la première question :

« En vertu des dispositions du Traité de Versailles, la
juridiction de la Commission internationale s’étend aux sec-
tions de la Warthe (Warta) et de la Netze (Noted), affluents
de VOder, situées en territoire polonais, s’il existe sur le
territoire polonais des sections de ces riviéres qui rentrent dans
la définition des voies d’eau navigables dintérét international
contenue dans l’article premier du Statut sur le régime des
voies d’eau navigables d'intérêt international signé à Barcelone
le 20 avril 1921. »

Subsidiairement :

« En vertu des dispositions du Traité de Versailles, la juri-
diction de la Commission internationale de l’Oder s’étend aux
sections situées en territoire polonais de la Warthe et de la
Netze, affluents de l'Oder, s’il y a en territoire polonais des
sections de ces affluents qui remplissent les conditions de
navigabilité fixées dans l’article 331 du Traité.-»

Sur la seconde question :

« En vertu des dispositions des Parties 1° et 2° du chapitre
III de la Section II de la Partie XII du Traité de Versailles
et notamment de l’article 338, et en vertu des dispositions de
Varticle premier, 2°, du Statut de Barcelone, le principe qui
doit étre adopté en vue de déterminer les limites amont de la
juridiction de la Commission est que ces limites doivent com-
prendre toutes les sections de la Warthe (Warta) et de la
Netze (Noteé) qui sont comprises soit dans les dispositions de
l’article 331 du Traité de Versailles, soit dans les dispositions
de la définition générale contenue dans le 1° de l'article pre-
mier du Statut de Barcelone.

Ou subsidiairement :
Io ARRÊT N° I6. —- COMMISSION DE L’ODER

« En vertu des dispositions des Parties 1° et 2° du chapi-
tre III de la Section II de la Partie XII du Traité de Versailles
et notamment de l’article 338 du Traité de Versailles, le prin-
cipe à adopter en vue de déterminer les limites amont de la
juridiction de la Commission est que ces limites doivent être
fixées conformément aux dispositions du 1° de l’article premier
du Statut de Barcelone ».

Ou très subsidiairement :

« En vertu des dispositions des Parties 1° et 2° du chapi-
tre III de la Section II dela Partie XII du Traité de Versailles,
le principe a adopter en vue de déterminer les limites amont
de la juridiction de la Commission est le suivant: ces limites
doivent être fixées, conformément aux dispositions de l’arti-
cle 331 du Traité de Versailles, aux points où ces rivières
cessent respectivement d’être soit naturellement navigables, soit
navigables grâce à des canaux latéraux ou à des chenaux
construits dans leur lit originel qui doublent ou améliorent des
sections naturellement navigables ou qui relient deux sections

naturellement navigables. »

Les conclusions énoncées ci-dessus sont donc celles des six
Gouvernements. -

Le Gouvernement polonais, dans son Mémoire, conclut à
ce qu'il

« Plaise à la Cour

dire et juger qu'aux termes des stipulations du Traité de
Versailles, la juridiction de la Commission internationale de
l’Oder ne s’étend pas aux sections des affluents de l'Oder, la
Warta (Warthe) et la Noteé.(Netze) situés sur le territoire
polonais, et que, par conséquent, elle s'étend aux sections de
la Warta (Warthe) et de la Noteé (Netze) qui donnent accès
à la mer à plus d’un Etat, c’est-à-dire à la section allemande
de la Warta (Warthe) et aux sections allemande et mitoyenne
de la Noteé (Netze). »

A cela, les six Gouvernements, dans leur Contre-Mémoire,
ont opposé ce qui suit: « le point de vue du Gouvernement
polonais exposé dans .... son Mémoire — savoir que, sur la
Warthe (Warta) et la Netze (Noteé), affluents faisant partie
du réseau de l’Oder, tandis que les limites du régime de navi-
gation doivent être déterminées par application du Statut de
Barcelone, les limites de la juridiction de la Commission de
l’Oder doivent être déterminées exclusivement par application
IT ARRÊT N° I6. — COMMISSION DE L’ODER

de la définition contenue dans l’article 331 du Traité. de
Versailles — doit être rejeté »; et «le point de vue du Gouver-
nement polonais exposé dans .... son Mémoire, en ce qui
concerne l'interprétation de la définition de l’article 331 du
Traité de Versailles, doit » également « être rejeté ».

Dans son Contre-Mémoire, le Gouvernement polonais a
résumé ses conclusions dans les trois points suivants :

« I) L'article 33x du Traité de Versailles ne déclare inter-
nationales que les parties du réseau de l’Oder qui donnent
accès à la mer à plus d’un État et soustrait, par conséquent,
à sa définition les parties des affluents de ce fleuve qui sont
situées en amont de la frontière polonaise ;

2) la définition géographique du réseau internationalisé
formulée à l’article 331 ne peut être modifiée par la définition
générale prévue à l’article 338 que sous le rapport du régime
de la navigation et nullement sous le rapport de l’administra-
tion internationale ;

3) en conséquence, la juridiction de la Commission de l’Oder
ne s'étend pas aux parties purement polonaises de la Warta
(Warthe) et de la Noteé (Netze). »

On voit donc que les conclusions du Gouvernement polonais,

laissant de côté la seconde des questions posées à la Cour,
ne s’occupaient que de la première; à cet égard, le Gouver-
nement polonais, dans son Contre-Mémoire, a fait la déclara-
tion suivante:

« La question de savoir sur quels éléments de droit on doit
se baser pour fixer la limite amont de la juridiction de la
Commission internationale de l’Oder, peut se poser seulement
au cas où il est répondu affirmativement à la première ques-
tion. Étant d’avis que la juridiction de la Commission ne
s'étend pas aux parties purement polonaises de la Warta
(Warthe) et de la Noteé (Netze), le Gouvernement polonais
n'avait pas à se préoccuper de la solution à donner à cette
deuxième question. Il fait les plus expresses réserves quant
aux conclusions formulées dans le Mémoire des six Gouverne-
ments et quant à leurs motifs, et se réserve le droit de pren-
dre position vis-a-vis des trois solutions proposées éventuelle-
ment par les six Gouvernements au cours de débats devant
la Cour de Justice internationale. »

La Cour, dans une ordonnance datée du 15 août 1929,
a invité
12 ARRÊT N° I6. — COMMISSION DE L’ODER

« l'agent .du Gouvernement polonais à déposer au Greffe, au
plus tard le samedi 17 août à midi, des conclusions éventuelles.
sur la seconde des deux questions soumises à la Cour aux
termes de l'article premier du compromis du 30 octobre
1928 ».

Le texte de cette ordonnance est reproduit im extenso dans
la quatrième annexe au présent arrêt 1.

En conséquence, et dans le délai fixé, l’agent du Gouver-
nement polonais a déposé une pièce dont copie a été immédia-
tement transmise aux autres Parties et qui contenait le pas-
sage suivant :

«... si, contrairement à ce qu’il croit être le droit, la Cour
répondait affirmativement à la première question, le Gouver-
nement polonais ne pourrait pas admettre l'application simul-
tanée des définitions contenues dans l’article premier, 1°, du
Statut de Barcelone et dans l’article 331 du Traité de Ver-
sailles, ainsi qu’il est demandé par les six Gouvernements
L'article premier, 2°, du Statut de Barcelone vise les voies
d'eau désignées expressément, c’est-à-dire celles qui sont
énumérées dans la première partie du premier alinéa de l’ar-
ticle 331. C’est cette partie seule qui est immuable; pour ce
qui est de la définition, celle de l'article 331 doit être rem-
placée purement et simplement par celle de l’article premier,
1°, du Statut de Barcelone. »

Les six Gouvernements, dans les exposés et déclarations
faits en leur nom, ont maintenu leurs conclusions, telles qu’ils
les avaient formulées dans les pièces écrites déposées par eux.
D'autre part, l’agent du Gouvernement polonais, dans ses
exposés, a présenté deux arguments au moins, qui n'avaient
pas été expressément énoncés ou du moins développés dans
les pièces écrites déposées au nom de son Gouvernement. À
cet égard, les six Gouvernements, par l'entremise du conseil
du Gouvernement de Sa Majesté britannique en Grande-Bre-
tagne, ont formellement demandé à la Cour de décider que
ces arguments ne devaient point être retenus; l’agent du
Gouvernement polonais, de son côté, a demandé à la Cour de
débouter les six Gouvernements de cette demande; la Cour
s’occupera plus loin, dans le présent arrêt, de la situation ainsi
créée.

1 Voir page 44.
13 ARRÊT N° I6. — COMMISSION DE L’ODER

L'agent du Gouvernement polonais, sauf pour les arguments
auxquels il vient d’être fait allusion, et sous réserve d'une
déclaration faite par lui dans sa duplique orale à l'effet que
le Mémoire polonais avait formulé d’une manière défectueuse
la conclusion y énoncée, cette conclusion ne devant donner
« que la réponse exacte à la question posée dans le compro-
mis », a maintenu dans ses exposés oraux les conclusions
qu’il avait énoncées dans les pièces de la procédure écrite,
à l'égard de la première question posée à la Cour. Sur la
deuxième question, il s’est réservé le droit d’exposer briève-
ment, dans sa duplique, les raisons à l’appui des conclusions
formulées par lui à la date du 17 août 1929. Le conseil du
Gouvernement de Sa Majesté britannique en Grande-Bretagne
s'étant opposé a cette procédure, qui aurait empêché les
six Gouvernements de discuter les motifs dont il s'agissait,
M. Winiarski a fait, sur la seconde question également, une
brève déclaration qui ne changeait ni n’amplifiait les conclusions

déposées le 17 août 1929 ainsi qu'il a été dit ci-dessus.

POINT DE FAIT,

Ainsi qu’il ressort des plaidoiries et des pièces soumises à la
Cour, l’origine du présent litige est la suivante. |

En vertu de l’article 34x du Traité de Versailles, « l'Oder
(Odra) sera placé sous l'administration d’une Commission
internationale qui comprendra » des représentants de la
Pologne, de la Prusse, de l'État tchécoslovaque, de la Grande-
Bretagne, de la France, du Danemark et de la Suède. Aux
termes de l’article 343 du Traité, cette Commission « procédera
sans délai à l'élaboration d’un projet de revision des accords
internationaux et règlements en vigueur ». L'article 344 dispose
que ce projet devra « notamment .... délimiter les sections du
fleuve ou de ses affluents, auxquelles devra s’appliquer le
régime international ». Ce régime est celui auquel fait allusion
Varticle 338 du Traité, c’est-a-dire le régime formulé dans les
articles 332 4 337 inclus, ou institué dans la convention géné-
rale mentionnée par l’article 338 comme étant « à établir par
les Puissances alliées et associées et approuvée par la Société
des Nations ».
I4 . ARRÊT N° 16. — COMMISSION DE L’ODER

La Commission internationale, instituée pour prendre en
charge Vadministration de «l'Oder », se réunit, pour la
première fois, en mars 1920 à Baden-Baden. Elle pro-
céda immédiatement à l'élaboration du projet d'acte de
navigation envisagé par l’article 343 du Traité de Versailles ;
des difficultés, toutefois, se firent jour quand la Commission
en vint à définir les sections auxquelles devait s’appliquer le
régime international. En fait, lors de la quatrième Session de
la Commission, tenue à Swinemünde en juillet 1922, le délégué
de Pologne soutint « que la Warta devait être internationalisée
depuis son confluent avec l’Oder jusqu'à la frontière polo-
naise »; il ajouta que la situation était la même pour la
Noteé en tant qu'elle était navigable. Le délégué de Prusse,
au contraire, fit valoir que, si le principe de l’internationalisa-
tion des affluents venait à être adopté, il faudrait le respecter
dans son intégralité et ne pas exclure du réseau international
les parties navigables des affluents se trouvant sur le territoire
polonais. Les autres délégués, à l'exception du délégué de
Pologne, adoptèrent plus ou moins intégralement le même
point de vue.

Lors de la sixième Session, la Commission adopta, le 29 jan-
vier 1924, une résolution constatant que les efforts déployés dans
l'intention d'accorder les points de vue divergents n'avaient
pu aboutir; dans ces conditions, la Commission estimait
qu'elle ne pouvait donner suite à l'élaboration de l'acte de
navigation, mais, comme l’article 376 du Traité de Versailles
offrait un moyen de solution, elle priait les délégués d’interve-
nir à ce sujet auprès de leurs gouvernements respectifs.

Comme suite à cette résolution, le Gouvernement britannique,
par une lettre adressée au Secrétaire général de la Société des
Nations à la date du 23 août 1924 demanda que la Com-
mission consultative et technique des Communications et du
Transit de la Société des Nations fût saisie de la question
énoncée ci-après :

« …. si la Commission internationale prévue à l’article 341
du Traité de Versailles, dans le projet qui doit être préparé,
aux termes des articles 343 et 344 en vue de la revision des
accords internationaux et des règlements en vigueur au sujet
de l’Oder, ne peut, eu égard spécialement aux dispositions

des articles 331 et 338 du même Traité, lors de la délimi-
tation conformément à l’article 344, alinéa c), des sections
15 ARRET N° 16. — COMMISSION DE L’ODER

de l’Oder ou de ses affluents, auxquels devra s’appliquer le
régime international, étendre sa compétence aux affluents
ou sections des affluents de l’Oder qui sont situés en terri-
toire polonais et qui sont navigables ».

De son côté, le Gouvernement français, par une lettre datée
du 2r octobre 1924, présenta une demande dans le même sens
et énonça la question en litige dans les termes suivants:

«.... si, par application des stipulations visées du Traité de
Versailles, y compris l'article 338, la Commission internationale
de Oder doit fixer les limites du réseau international sur les
affluents de l’Oder, à la frontière entre l'Allemagne et la
Pologne, ou au point situé en amont de cette frontière, où
ces affluents deviennent naturellement navigables ».

Le Gouvernement britannique, dans sa demande, se fondait
sur l’article 376 du Traité de Versailles, sur la Résolution de
l’Assemblée de la Société des Nations en date du 9 décembre
1920, ainsi que sur l’article 7 du Règlement d'organisation de
la Commission consultative et technique; aux termes de ce
Règlement, cette Commission pourra, le cas échéant, procéder
à la nomination d’une commission d'enquête, chargée d'étudier
la question et d'établir un rapport.

Le ‘recours à la procédure de conciliation prévue dans les
dispositions ci-dessus aboutit, le 27 novembre 1924, à l’adop-
tion, par la Commission consultative et technique, à la majorité
des voix, d'un «avis de conciliation » qui fut transmis à la
Commission internationale de l’Oder, ainsi qu’aux gouverne-
ments représentés au sein de cette Commission. L’« avis » fut
rejeté par la Pologne, et l'Allemagne réserva son opinion. En
conséquence, la Commission de l’Oder, en juin 1925, reconnut
qu'il n’était pas possible de poursuivre utilement les travaux
relatifs à l’acte de navigation, et elle adopta une résolution
invitant les délégués à informer de la situation leurs gouver-
nements « pour permettre à ceux-ci de prendre telles: mesures
qu'ils jugeront utiles ».

La Commission consultative et technique, de son côté, ayant
été, dans l'intervalle, mise au courant de l'attitude prise par
les gouvernements intéressés à l'égard de son « avis de conci-
liation » du 27 novembre 1924, adopta, le 30 juillet 1925, au
cours de sa huitième Session, une. résolution selon laquelle elle
16. ARRÊT N° 16. — COMMISSION DE L’ODER

estimait « qu’il y a lieu pour elle de déclarer close la procé-
dure de conciliation engagée et d’en faire communication à
toutes fins utiles aux gouvernements intéressés ».

Les gouvernements autorisèrent, en conséquence, leurs délé-
gués à la Commission de l’Oder à se réunir afin d’élaborer un
compromis qui soumettait l'affaire à la décision de la Cour
permanente de Justice internationale et définissait les questions
au sujet desquelles la décision de la Cour était sollicitée. Le
‘résultat final fut, à la date du 30 octobre 1928, la signature
officielle du compromis dont il est question au début du pré-
sent arrêt.

POINT DE DROIT.

Aux termes de l’article premier du compromis, ci-dessus

reproduit, la Cour se trouve en présence de deux questions
qui peuvent être énoncées de la manière suivante:

1) La juridiction de la Commission internationale de l’Oder
s’étend-elle aux sections des affluents de l’Oder, la Warthe
(Warta) et la Netze (Noteé), situées sur le territoire polonais ?

2) Dans l’affirmative, sur quels éléments de droit doit-on
se baser pour fixer les limites amont de cette juridiction ?

La seconde question, toutefois, ne se pose que dans l’hypo-
thèse où il serait reconnu que la juridiction de la Commission
s'étend aux parties de ces rivières qui sont situées sur le
territoire polonais ; si la réponse à la première question était,
négative, la limite amont de la juridiction de la Commission
serait, en effet, déterminée par la frontière polonaise.

Il ne paraît pas y avoir de divergence de vues entre les
Parties pour ce qui est du sens du mot « juridiction » (juris-
diction) par rapport à la présente affaire. De l’avis de la Cour,
le mot « juridiction » (jurisdiction) a trait aux pouvoirs que la
Commission possède en vertu des traités en vigueur ; les ques-
tions soumises à la Cour visent les limites territoriales de ces
pouvoirs.
17 ARRÊT N° I6. — COMMISSION DE L’ODER

Avant de procéder à l'examen de ces questions, la Cour
doit s'occuper de deux points que l’agent du Gouvernement
polonais a soulevés ou repris au cours de la procédure orale
et auxquels les représentants des six Gouvernements ont opposé
une fin de non-recevoir.

Le premier a trait à la signification du mot « Oder » dans
l’article 341 du Traité de Versailles, article dont la partie
pertinente est ainsi congue:

« L’Oder (Odva) sera placé sous l’administration d’une
Commission internationale. »

L'agent du Gouvernement polonais a fait valoir que l’article 341
ne dit pas «l'Oder et son réseau visé à l’article 331 »,
mais simplement « lOder »; que, partant, si l'on veut se
fonder sur cette disposition, c’est à l’Oder seul que s’étend la
juridiction de la Commission, et cela même si, en vertu de
l’article 331, le régime d’internationalisation s'étend également
aux affluents de l’Oder. |

Quelle que puisse être la valeur de cette thèse par rapport
aux dispositions du Traité de Versailles, — la portée de ces
dispositions sera examinée plus tard, — il est certain qu’elle
ne saurait changer les termes de la question portée devant la
Cour en vertu du compromis. Telle qu’elle est formulée, cette
question procède de l’idée que la juridiction de la Commission
s'étend sur les portions du cours de la Warthe (Warta) et
de la Netze (Note) qui ne sont pas situées sur le territoire
polonais, et que le seul point controversé est celui de savoir
si ladite juridiction s’arréte à la frontière polonaise ou s’étend
également sur le territoire de la Pologne. Il convient aussi
d'observer que c’est exclusivement à ce point de vue que le
différend entre les six Gouvernements et la Pologne a surgi
au sein de la Commission de l’Oder et'a été traité au cours de
la procédure de conciliation, d’abord, et de la procédure devant
la Cour plus tard; la juridiction de la Commission sur la
section allemande de la Warthe (Warta) et sur les sections
allemande et mitoyenne de la Netze (Notet) est d’ailleurs —
conformément aux termes du compromis — affirmée expressé-
18 ARRÊT N° 16. — COMMISSION DE L’ODER

ment dans les conclusions du Mémoire et implicitement dans
celles du Contre-Mémoire polonais.

Il est donc de toute évidence que les questions sur lesquelles
la Cour est priée de statuer présupposent que la juridiction de
la Commission n'est pas limitée au fleuve principal, mais
s'étend également aux affluents. Ces questions ne peuvent
être changées ni élargies par l'une des Parties.

Le second point a trait à l’applicabilité du Statut annexé
à la Convention de Barcelone du 20 avril 1921, sur le régime
des voies navigables d'intérêt international.

Le compromis demande à la Cour de résoudre la question
« aux termes des stipulations du Traité de Versailles ». Mais
l’article 338 de ce Traité, dont le texte sera reproduit ci-après,
prévoit que certaines dispositions ayant trait à la matière dont
il s’agit, seront remplacées ou, éventuellement, complétées ou
modifiées par les dispositions d’une « convention générale à
établir par les Puissances alliées et associées et approuvée par
la Société des Nations, relativement aux voies navigables dont
ladite convention reconnattrait le caractère international ».
Les Parties sont d'accord d'admettre que la convention visée
est la Convention de Barcelone mentionnée ci-dessus. C’est sur
cette dernière, ou, plus exactement, sur le Statut annexé à la
Convention, et qui en constitue une partie intégrante, que les
six Gouvernements ont fondé leur thèse principale, tandis que
les articles du Traité de Versailles (abstraction faite de l’ar-
ticle 338) ne sont invoqués par eux qu'à titre subsidiaire.

Devant la Commission d'enquête de la Commission consul-
tative et technique de la Société des Nations, le Gouverne-
ment polonais avait fait valoir que la Convention de Barce-
lone, qu’il n’avait pas ratifiée, ne pouvait lui être opposée.
Cet argument avait été pris en considération et contesté par
les six Gouvernements dans leur Mémoire; mais, comme le
Gouvernement polonais ne l’avait reproduit ni dans le Mémoire
ni dans le Contre-Mémoire, la Partie adverse croyait pouvoir
constater qu'il avait été abandonné. L'agent du Gouvernement
polonais s'étant cependant, dans sa plaidoirie, appuyé sur le
fait que la Pologne n’a pas ratifié la Convention de Barcelone,
les six Gouvernements ont demandé à la Cour d’écarter in
limine la thèse polonaise; il serait, disent-ils, contraire à la
19 ARRÊT N° 16. — COMMISSION DE L’ODER :

lettre et à l'esprit du Règlement de la Cour, ainsi qu'à la
pratique des tribunaux arbitraux sur laquelle le Règlement
est fondé, d'admettre des thèses nouvelles à un stade avancé
de la procédure et lorsque la Partie adverse était induite à
croire que pareilles thèses ne seraient pas avancées.

La Cour est d’avis que l’exception des six Gouvernenients
nest pas fondée.

Le fait que la Pologne n’a pas ratifié la Convention de
Barcelone n’étant pas contesté, il est évident qu’il s’agit d’une
pure question de droit que la Cour pourrait et devrait exami-
ner même d'office. On peut observer, au surplus, que ni le
Mémoire ni le Contre-Mémoire polonais ne contiennent aucune
expression qui permette de constater d'une manière positive la
‘ volonté d'abandonner la thèse relative au défaut de ratification,
La Cour statuera donc sur ce point; et elle le fera tout
d’abord, car c’est de la solution qu’elle va donner à cette
question que dépend la détermination des textes conven-
tionnels, qui devront servir de base à son examen du différend. -

La question de savoir si la Convention de Barcelone est
opposable ou non à la Pologne, qui ne l’a pas ratifiée, tire
son point de départ de l'article 338 du Traité de Versailles,
qui est ainsi conçu:

« Le régime formulé dans les articles 332 à 337 ci-
dessus sera remplacé par celui qui sera institué dans
une convention générale à établir par les Puissances
alliées et associées et approuvée par la Société des Nations,
relativement aux voies navigables dont ladite convention
reconnaîtrait le caractère international. Cette convention
pourra s ‘appliquer notamment à .tout ou partie des
réseaux fluviaux .de VElbe (Labe), de l'Oder (Odra), du
Niémen (Russstrom-M emel-Niemen) et du Danube ci-dessus
mentionnés, ainsi qu’aux autres éléments desdits réseaux
fluviaux qui pourraient y être compris dans une défini-
tion générale.

L'Allemagne s engage, conformément aux dispositions
de l’article 379, à adhérer à ladite convention générale,
ainsi qu’à tous projets de revision des accords interna-
tionaux et règlements en vigueur, établis comme il est
dit à l’article 343 ci-après. » .
20 ARRÊT N° 16. — COMMISSION DE L’ODER

En vertu de cet article, les Parties contractantes du Traité
de Versailles ont accepté que certaines dispositions de ce
Traité soient remplacées par celles de la future convention
générale: ce qu'il s’agit donc de savoir, c’est si le rempla-
cement dépend de la ratification, par les États intéressés,
de la susdite convention, en l’espéce, de la ratification par la
Pologne.

Tl s’ensuit. que la question ne vise pas en général la Conven-
tion de Barcelone comme telle, mais seulement les effets que
cette Convention peut avoir conformément à l’article 338 du
Traité de Versailles. Il s’ensuit également que la question n’a
d'importance que pour autant que la Convention de Barcelone
modifierait, en les élargissant, les limites territoriales de la
juridiction de la Commission de l’Oder établies par le Traité
de Versailles. |

La question se pose donc de savoir si l'engagement que la
Pologne a contracté en vertu de l’article 338 du Traité de
Versailles, suffit à rendre la Convention de Barcelone appli-
cable dans la mesure visée par ledit article.

A cet égard, il y a lieu d’observer que l’article 338 renvoie
expressément à une « convention »: à moins que le contraire
ne résulte du texte même de cet article, il faut penser que
l'on a envisagé une convention destinée à être rendue opérante
conformément aux règles ordinaires du droit international,
parmi lesquelles se trouve aussi la règle que les conventions,
sauf quelques exceptions particulières, ne deviennent obliga-
toires qu’en vertu de leur ratification.

Tl reste à voir si l’article 338 a voulu déroger à cette
règle. La convention visée est une convention « à établir par
les Puissances alliées et associées et approuvée par la Société
des Nations » En ce qui concerne le premier point, on peut
admettre que l'expression éablir (to draw up) une convention
n’est peut-être pas sans quelque ambiguïté; mais il ne serait
guère approprié de déduire d’une expression peu heureuse la
volonté de déroger à une règle aussi importante du droit
international que celle qui a trait à la ratification des conven-
tions. Quant à l'approbation de la Société des Nations, elle
trouve vraisemblablement son explication dans l’article 23, litt. e,
du Pacte, aux termes duquel il incombe aux Membres de
la Société de prendre « les dispositions nécessaires pour assurer
21 ARRÊT N° I6. — COMMISSION DE L’ODER

la garantie et le maintien de la liberté des communications
et du transit » Rien n'autorise à croire que cette approba-
tion, dont le but est absolument différent de celui de la
ratification, remplacerait cette dernière au lieu de s’y ajouter.
La Cour arrive donc à la conclusion que, même en se tenant
sur le terrain de l’article 338 du Traité de Versailles, on ne saurait
admettre que la ratification de la Convention de Barcelone ne soit
pas requise et que ladite Convention puisse produire les effets
visés dans cet article indépendamment de la ratification.
Mais si un doute pouvait encore subsister sur l’interpréta-
tion de l’article 338, ce doute serait éliminé grâce aux stipu-
lations contenues dans la Convention elle-même. La Conven-
tion peut être considérée comme « établie » par les Puissances
alliées et associées agissant en vertu de l’article 338 du Traité
de Versailles. Or, loin d’exclure la ratification en général, ou
de déclarer que la ratification ne serait pas nécessaire pour les
effets que la Convention est destinée à produire conformément
aux traités de paix, les Puissances réunies à Barcelone ont
adopté des dispositions qui ne diffèrent en rien des clauses
généralement insérées dans les conventions internationales de
ce genre et qui font clairement dépendre de la ratification
l’entrée en vigueur de la Convention à l'égard de chacune des
Parties. Les dispositions dont il s’agit sont les suivantes :

« Article 4.

nN

La présente Convention est sujette 4 ratification. Les instru-
ments de ratification seront transmis au Secrétaire général
de la Société des Nations, qui en notifiera la réception aux
autres Membres de la Société, ainsi qu'aux États admis à
signer la Convention. Les instruments de ratification seront
déposés aux archives du Secrétariat.

Pour déférer aux prescriptions de l’article 18 du Pacte de
la Société des Nations, le Secrétaire général procédera a
l'enregistrement de la présente Convention, dès le dépôt de
la première ratification.

Article 5.
Les Membres de la Société des Nations qui n’auront pas |

signé la présente Convention avant le rer décembre 1921
pourront y adhérer.
22 ARRÊT N° I6. — COMMISSION DE L’ODER

Il en sera de même des États non Membres de la Société,
auxquels le Conseil de la Société aurait décidé de donner
communication officielle de la présente Convention.

L’adhésion sera notifiée au Secrétaire général de la Société,
qui informera toutes les Puissances intéressées de l'adhésion
et de la date à laquelle celle-ci a été notifiée.

Article 6.

La présente Convention n’entrera en vigueur qu'après avoir
été ratifiée par cinq Puissances. La date de son entrée en
vigueur sera le quatre-vingt-dixième jour après la réception
par le Secrétaire général de la Société des Nations de la cin-
quième ratification. Ultérieurement, la présente Convention
prendra effet, en ce qui concerne chacune des Parties, quatre-
vingt-dix jours après la réception de la ratification ou de la
notification de l’adhésion.

Dès l’entrée en vigueur de la présente Convention, le Secré-
taire général en adressera une copie conforme aux Puissances
non Membres de la Société, qui, en vertu des traités de paix,
se sont engagées à y adhérer. »

La Cour est partant d'avis que, la Convention de Barcelone
n'étant pas opposable à la Pologne, les questions à elle sou-
mises doivent être résolues exclusivement sur la base du Traité
de Versailles et sans tenir compte du renvoi que l’article 338

x

de ce Traité fait à ladite Convention.

Procédant maintenant à l’examen de la première question,
il convient de rappeler que les six Gouvernements demandent
une réponse affirmative en se fondant: 1) principalement sur
l’article premier du Statut annexé à la Convention de Barce-
lone et applicable en vertu de l’article 338 du Traité de Ver-
sailles; 2) subsidiairement sur certains articles du Traité de
Versailles.

La Cour, ayant écarté, pour les motifs indiqués ci-dessus, le
recours à la Convention de Barcelone, examinera la question
sur la base des articles pertinents du Traité de Versailles ; ces
articles sont les seuls sur lesquels la Pologne se soit fondée
pour demander une réponse négative.
23 ARRÊT N° I6. — COMMISSION DE L’ODER

Au moment d'aborder cet examen, la Cour doit avant tout
appeler l’attention sur l’économie générale du chapitre IIT de
la deuxième section de la Partie XII du Traité de Versailles
(Ports, Voies d’eau et Votes ferrées), chapitre auquel appartiennent
tous les articles dont il peut être question en l’espèce.

Ce chapitre contient trois groupes d’articles. Dans le premier,
dont Vintitulé est « 1°: Dispositions générales », se trouvent
réunies les règles communes aux quatre fleuves, Elbe, Oder,
Niémen (Russstrom-Memel-Niemen) et Danube, auxquels le
chapitre est consacré. Le deuxième groupe contient les « Dispo-
sitions spéciales à l’Elbe, à l’Oder et au Niémen (Russstrom-
Memel- Niemen) »; enfin, le troisième groupe est consacré aux
« Dispositions spéciales au Danube » Ce système indique
clairement que les dispositions spéciales, non seulement doivent
être lues et interprétées à la lumière des dispositions générales,
mais encore qu’elles doivent également y trouver leur complé-
ment naturel. mo, ’

Il s'ensuit que, puisque l’article 341, qui place l’Oder sous
l'administration d’une Commission internationale, ne définit
pas les limites territoriales de cette administration, c’est à
l’article 331, qui est le premier du chapitre et qui indique les
limites dans lesquelles le réseau de l’Oder est internationalisé,
qu’il faut avoir recours.

Il est vrai — et c’est là une thèse sur laquelle les repré-
sentants du Gouvernement polonais ont insisté à maintes repri-
ses et à différents points de vue —, il est vrai que ce que
l’on appelle « régime d’internationalisation » des fleuves et qui,
pour l’Oder, résulte des articles 332 à 337 du Traité de
Versailles, n’est pas nécessairement lié à l'administration par
une Commission internationale. Mais il n’est pas moins vrai
que, du moment où une Commission est instituée, il est natu-
rel de présumer que les limites territoriales du « régime » et
celles de l« administration » par la Commission qui a pour
mission d'assurer l'application pratique des principes du
régime coincident. Sauf indication contraire tirée de l’ensemble
du texte, il y a donc lieu de retenir que la compétence d’une
Commission fluviale investie de cette mission s'étend à toutes
les parties internationalisées du fleuve et du réseau fluvial.

Or, le chapitre III de la Partie XII du Traité de Versailles
— réserve faite, d’ailleurs, pour l’article 338 qui ne s'applique
24 ARRÊT N° 16. — COMMISSION DE L’ODER

pas en l'espèce — ne contient aucune indication qui puisse
justifier une différenciation quelconque entre les limites terri-
toriales du régime qu'il décrit dans le premier groupe de
dispositions (articles 332 à 337) et celles des administrations
qu’il institue ou prévoit dans le second groupe (articles 340 à
345). Une indication précise dans le sens de la coïncidence
naturelle du régime et de Vadministration se trouve par
contre dans l’article 344, litt. b, qui définit les attributions des
commissions d’une manière correspondant exactement au
régime énoncé dans les articles 332 à 337 (lesquels, aux termes
de l’article 345, régissent la matière en attendant la ratifica-
tion des projets nouveaux), alors que l’article 332, à son tour,
se réfère expressément à l’article 331.

Pour toutes les raisons qui viennent d’être énoncées, il y
aurait eu lieu d’écarter la thèse polonaise selon laquelle les
pouvoirs de la Commission seraient limités au fleuve désigné
par le nom « Oder », même si cette thèse ne se trouvait pas
déjà exclue pour le motif de procédure mentionné ci-dessus.

Si les limites territoriales du régime d’internationalisation
et celles de l'administration par la Commission sont les
mêmes, en ce qui concerne l’Oder, il s'ensuit que la question
soumise à la Cour doit être résolue sur la base de l’article 331,
dont il convient de produire le texte:

« Sont déclarés internationaux :

VElbe (Labe) depuis le confluent de la Vitava (Moldau),
et la Vltava (Moldau) depuis Prague;

VOder (Odra) depuis le confluent de l’Oppa;

le Niémen (Russsivom-Memel-Niemen) depuis Grodno ;

le Danube depuis Ulm;

et toute partie navigable de ces réseaux fluviaux ser-
vant naturellement d’accés à la mer à plus dun Etat,
avec ou sans transbordement d’un bateau à un autre,
ainsi que les canaux latéraux et chenaux qui seraient
établis, soit pour doubler ou améliorer des sections natu-
rellement navigables desdits réseaux fluviaux, soit pour
réunir deux sections naturellement navigables du même
cours d’eau.

Il en sera de même de la voie navigable Rhin-Danube
au cas où cette voie serait construite dans les conditions

x

fixées à l’article 353. »

Pour ce qui est de l'interprétation de cet article, le seul
point qui soit actuellement litigieux est le sens des mots «toute
_*

25 ARRÊT N° 16. — COMMISSION DE L’ODER

partie navigable de ces réseaux fluviaux servant naturellement
d'accès à la mer à plus d’un État ».

Il n'est pas contesté que la Warthe (Warta) et la Netze
(Note) prennent leur source en Pologne et qu'après un par-
cours considérable en territoire polonais, elles constituent, sur
une certaine distance, la frontière germano-polonaise, après
quoi elles pénètrent en territoire allemand, où la Netze (Notec)
se jette dans la Warthe (Warta) avant le confluent de cette
dernière avec l’Oder.

Les termes mêmes de l’article 331 prouvent que l’internatio-
nalisation est liée à deux conditions: la voie d’eau doit être
navigable, et elle doit servir naturellement d’accès à la mer à
plus d’un Etat. Ce sont là — et l'observation, comme on le
verra, n'est pas sans importance pour la question qu'il s’agit
de résoudre — les deux caractéristiques par lesquelles on a,
depuis longtemps, distingué les fleuves dits internationaux des
fleuves nationaux. |

La navigabilité de la Warthe (Warta) et de la Netze (Noted)
en territoire polonais étant supposée, la Cour n’a à s’occuper
que de la seconde éondition, à savoir si la partie des deux
affluents qui se trouve en amont de la frontière allemande
peut être considérée comme servant d'accès à la mer à plus
d’un État, au sens de l’article 331 du Traité de Versailles. La
thèse du Gouvernement polonais est que la partie de la
Warthe (Warta) et de la Netze (Noteé) qui est située sur le
territoire polonais, ne sert d’accés à la mer qu’à la Pologne,
et que, partant, elle ne rentre pas dans la définition de l’arti-
cle 331. D'autre part, les six Gouvernements soutiennent que
la condition exigée par cet article est remplie, car la circon-
stance de servir d'accès à la mer à plus d’un État doit être
envisagée par rapport à la voie d’eau comme telle et non à
une partie déterminée de son cours.

Il s’agit donc de savoir si les mots « toute partie navigable
de ces réseaux fluviaux servant naturellement d'accès à la
mer à plus d'un Etat » visent les affluents et sous-affluents
comme tels, de sorte que, du moment où un affluent ou sous-
affluent, dans son cours naturellement navigable, traverse ou
sépare différents États, il rentre tout entier dans la définition
susdite; ou bien s'ils visent plutôt cette partie de chaque
affluent ou sous-affluent qui sert d'accès à la mer à plus d’un
26 ARRÊT N° 16. — COMMISSION DE L’ODER

État, de sorte que la portion supérieure de l’affluent ou du
sous-affluent cesse d’être internationalisée en amont de la
dernière frontière qui coupe son cours naturellement navigable.

A l'appui de leur thèse, les six Gouvernements ont fait
valoir que le mot partie, dans l’article 331, se rapporte à
réseaux fluviaux, et qu’une partie d’un réseau fluvial est, d’après
le sens naturel des mots, une des unités composant ledit
réseau, à savoir un affluent ou sous-affluent. Et ils ont cher-
ché à renforcer cette interprétation en observant que l’article 331,
lorsqu'il a voulu indiquer une partie d’un cours d’eau, n’a pas
manqué d'employer le mot section.

La Cour ne méconnait aucunement la valeur de ces argu-
ments, mais elle est d’avis quiils ne suffisent pas, à eux seuls,
a démontrer que la volonté des Parties contractantes a été
d’internationaliser les affluents et sous-affluents comme tels.

D'autre part, elle ne saurait davantage se rallier à la thèse
avancée par le Gouvernement polonais et d’après laquelle, le
texte étant douteux, ce serait la solution qui restreint le moins
la liberté des États qui devrait prévaloir. Cet argument, juste
en lui-même, ne doit être employé qu'avec la plus grande
prudence. Il ne suffit pas, pour y avoir recours, que l’ana-
lyse purement grammaticale d’un texte ne donne pas des
résultats certains ; il y a bien d’autres moyens d'interprétation,
en particulier le recours aux principes qui régissent la matière
à laquelle le texte a trait; ce sera seulement si, tout élé-
ment pertinent ayant été pris en considération, l'intention des
Parties n’en reste pas moins douteuse, qu'il y aura lieu de se
prononcer pour l'interprétation plus favorable à la liberté des
États.

Il convient donc de remonter aux principes qui règlent en
général le droit fluvial international et de rechercher quelle
position a prise le Traité de Versailles à l’égard desdits prin-
cipes. |

On peut bien admettre avec le Gouvernement polonais que
la préoccupation d’assurer aux États en amont d’une rivière la
possibilité du libre accès à la mer a joué un grand rôle dans
la formation du principe de la liberté de navigation sur les
fleuves dits internationaux.
27 ARRÊT.N® 16. — COMMISSION DE L’ODER

Mais, lorsqu'on examine de quelle manière les Etats ont
envisagé les conditions concrétes créées par le fait qu’un méme
cours d’eau traverse ou sépare le territoire de plus d’un Etat
et la possibilité de réaliser les exigences de justice et les consi-
dérations d’utilité que ce fait met en relief, on voit tout de
suite que ce n’est pas dans l’idée d’un droit de passage en
faveur des Etats d’amont mais dans celle d’une certaine com-
munauté d'intérêts des Etats riverains que l’on a cherche la
solution du problème. Cette communauté d'intérêts sur un
fleuve navigable devient la base d’une communauté de droit,
dont les traits essentiels sont la parfaite égalité de tous les
États riverains dans l’usage de tout le parcours du fleuve et
l'exclusion de tout privilège d’un riverain quelconque par
rapport aux autres.

C'est sur cette idée qu'est incontestablement fondé le droit
fluvial international, établi par l’Acte du Congrès de Vienne
du 9 juin 1815 et appliqué ou développé par les conventions
ultérieures. Les dispositions pertinentes de cet Acte sont ainsi
conçues :

« Article 108.

Les Puissances dont les Etats sont séparés ou traversés
par une même rivière navigable, s’engagent à régler d’un
commun accord tout ce qui a rapport à la navigation de
cette rivière. Elles nommeront à cet effet des commis-
saires, qui se réuniront au plus tard six mois après la fin
du Congrès, et qui prendront pour bases de leurs travaux
les principes établis dans les articles suivants.

Article 100.

La navigation dans tout le cours des rivières indiquées
dans l’article précédent, du point où chacune d'elles
devient navigable jusqu'à son embouchure, sera entière-
ment libre, et ne pourra, sous le rapport du commerce,
être interdite à personne; bien entendu, que l'on se
conformera aux règlements relatifs à la police de cette
navigation, lesquels seront conçus d’une manière uniforme
pour tous, et aussi favorable que possible au commerce

de toutes les nations. »

Si la communauté de droit repose sur l'existence d’une voie
navigable qui sépare ou traverse plusieurs États, il est évident
28 ARRÊT N° I6, — COMMISSION DE L’ODER

x

que cette communauté s’étend à tout le parcours navigable
du fleuve et ne s’arréte aucunement à la dernière frontière ;
‘on n’a porté à la connaissance de la Cour aucun traité où la
limite amont de l’internationalisation d’un fleuve soit déterminée
par ladite frontière plutôt que par certaines conditions de
navigabilité. |

Il reste alors à voir quelle est la position prise à cet égard
par le Traité de Versailles. A la différence de la plupart des
traités antérieurs, qui limitent la communauté de droit aux
États riverains, le Traité de Versailles, de même que les
autres traités de paix, qui en reproduisent à peu près tex-
tuellement les dispositions essentielles, s’est placé sur le ter-
rain de l'internationalisation intégrale, c’est-à-dire du libre
usage du fleuve par tous les États, riverains ou non. L’arti-
cle 332 accorde la liberté de navigation sur les voies déclarées
internationales à l’article précédent à toutes les Puissances,
sur la base du traitement égal. Cette disposition serait peu
appropriée, voire même arbitraire, si cette liberté s’arrétait à
la dernière frontière politique.

L'introduction de représentants de Puissances non riveraines
dans les commissions fluviales n’est pas exclusivement ou
principalement due à la préoccupation d’assurer aux intérêts
-des Etats enclavés une protection plus efficace ; elle s’explique
plutôt par l'intérêt à la navigation que des Etats non rive-
rains peuvent avoir sur les voies d’eau dont il s’agit. Il serait
difficile de comprendre pourquoi cet intérét ne serait pas
reconnu lorsqu'il s’agit d’atteindre les ports du dernier Etat
d’amont. L'intérêt qu’ont tous les Etats comporte la liberté
de la navigation dans les deux directions.

Dans le même ordre d'idées, il convient d’observer que
l’article 331 adopte des points géographiques pour fixer la
limite à partir de laquelle les fleuves sont internationalisés,
sans aucun égard à la dernière frontière politique. C’est ainsi
que l’Elbe (Labe) est déclaré international depuis le confluent
de la Vitava (Moldau) et la Vitava (Moldau) depuis Prague ;
VOder (Odra) depuis le confluent de l’Oppa; le Niémen
(Russstrom-Memel-Niemen) depuis Grodno; le Danube depuis
Uim. La Cour n’a pas besoin de rechercher quels sont les
critères qui ont servi de base à cette détermination. Il lui

x

suffit de constater que l’on a partout choisi des points à
29 ARRÊT N° I6. — COMMISSION DE L'ODER

l'intérieur du territoire du dernier riverain d’amont; ce fait,
qui correspond entièrement aux principes du droit fluvial
international résumés ci-dessus, ne semble guère en harmonie
avec la thèse polonaise, qui, si elle était fondée, devrait
s'appliquer aussi bien au fleuve principal qu'aux affluents.

Enfin, il y a lieu de mentionner également l’article 344, Wit..c,
d’après lequel les projets de revision des accords internatio-
naux et règlements en vigueur, à élaborer par les commissions
internationales conformément à l’article 343, devront « déli-
miter les sections du fleuve ou de ses affluents, auxquelles
devra s'appliquer le régime international ». Cette disposition
— qui traite ensemble et de la même manière le fleuve et
les affluents — se comprend fort bien si, pour les affluents
comme pour le fleuve, la délimitation dépend de certaines
circonstances de fait, dont l'application comporte un élément
plus ou moins discrétionnaire ; mais elle n'aurait pas de sens
si la limite d’internationalisation des affluents était déterminée
par la dernière frontière politique.

De tout ce qui précède, on peut tirer la conclusion que le
Traité de Versailles se place sur le même terrain que l’Acte de
Vienne et le droit conventionnel qui en avait appliqué et
développé les principes. C’est d’ailleurs ce que les Puissances
alliées et associées ont expressément déclaré dans leur réponse à
l'Allemagne, à la date du 1x6 juin 1919: «les stipulations
concernant les voies de navigation intérieure ne s’appliquent
qu'aux réseaux fluviaux internationaux au sens du Congrès de
Vienne, ainsi que des conventions ultérieures ».

L'article 331 doit donc être interprété à la lumière de ces
principes, qui ne permettent pas de douter que l’internationali-
sation d’un cours d’eau, traversant ou séparant différents États,
ne. s'arrête pas à la dernière frontière politique, mais s'étend
à tout le cours navigable du fleuve. La Cour, ayant déjà
observé que les limites territoriales de l'administration de la
Commission de l’Oder coincident avec les limites territoriales
. de linternationalisation visées à l’article 331, arrive donc à
la conclusion que la juridiction de cette Commission s'étend
aux sections de la Warthe (Warta) et de la Netze (Noted)
situées sur le territoire polonais.
30 ARRÊT N° 16. — COMMISSION DE L’ODER

En dehors des arguments déja examinés, les Parties en ont
présenté plusieurs autres, au cours de la procédure tant écrite
qu’orale, tirés de certaines stipulations des traités de paix
concernant d’autres fleuves, en particulier la Moselle et le
Danube, ainsi que des travaux aboutissant à l'établissement du
Statut définitif de ce dernier fleuve. La Cour, étant d’avis que
ces arguments, qui sont tirés de dispositions indépendantes
et de négociations diplomatiques, ne sauraient modifier la
conclusion à laquelle elle est arrivée sur la base de l’interpréta-
tion directe du texte applicable en l'espèce, ne croit pas néces-
saire de les prendre en considération.

Elle doit cependant faire une exception pour l'argument que
le Gouvernement polonais a cru pouvoir tirer de la réponse
donnée par les Puissances alliées et associées aux observations
de la délégation autrichienne et dans laquelle se trouve le
passage suivant :

« Les Puissances alliées et associées se sont demandé sil
conviendrait, ainsi que le propose la délégation autrichienne,
d'étendre le régime international à tout Je cours navigable
des affluents du Danube, de la Drave, de la Save, de la Theiss.
Il ne leur a pas paru pour le moment désirable de pousser
_Vinternationalisation plus loin que ne le comporte la définition
de l’article 291 (286), c’est-à-dire d’internationaliser également
une partie navigable d’un réseau fluvial qui ne servirait | pas
naturellement d'accès à la mer à plus d'un Etat. »

Pris en soi et au pied de la lettre, ce passage pourrait
sembler exprimer l’idée qui est à la base de l'interprétation
polonaise de l’article 331 du Traité de Versailles. Mais, si on
lit attentivement la demande de l'Autriche et si l’on examine
les conditions territoriales du cours de ces affluents, il appert
que ce que l'Autriche demandait — et que les Puissances
ont refusé d'admettre —, c'était l’internationalisation même
d’affluents purement nationaux, ou dont les conditions terri-
toriales n'étaient pas encore définitivement arrêtées. S'il en
est ainsi, le refus « d’internationaliser également une partie
navigable d’un réseau fluvial qui ne servirait pas d'accès à la
mer à plus d’un Etat », signifierait simplement le refus d’aller
31 ARRÊT N° 16, — COMMISSION DE L’ODER

au dela de l'interprétation que la Cour vient de donner de
l’article 331 du Traité de .Versailles. La Cour ne trouve dans
la réponse donnée à la délégation autrichienne aucune raison
suffisante lui permettant d’adopter une interprétation différente.

La Cour, ayant donné une réponse affirmative à la première
question, doit également répondre à la seconde.

Le compromis ne demande pas à la Cour de fixer elle-même
les points amont jusqu'où s’étend la juridiction de la Com-
mission de l’Oder, mais seulement de dire sur quels éléments
de droit on doit se baser pour les fixer. Il ressort de ce qui
vient d’être exposé que ces éléments se trouvent dans l’arti-
cle 331 du Traité de Versailles.

D'après cet article, le régime d’internationalisation, et par-
tant la juridiction de la Commission, comprend « toute partie
navigable de ces réseaux fluviaux servant naturellement d’accès
à la mer. à plus d’un Etat, avec ou sans transbordement
d’un bateau à un autre, ainsi que les canaux latéraux et
chenaux qui seraient établis, soit pour doubler ou améliorer
des sections naturellement navigables desdits réseaux fluviaux,
soit pour réunir deux sections naturellement navigables du
même cours d'eau », Il s'ensuit que la juridiction de la
Commission s’étend .jusqu’aux points ott la Warthe (Warta)
et la Netze (Noteé) cessent d’être soit naturellement navigables,
soit navigables grâce aux canaux latéraux ou chenaux qui
doublent ou améliorent des sections naturellement navigables
ou qui relient deux sections naturellement navigables du même
cours d’eau. |

PAR CES MOTIFS,
La Cour,
. statuant contradictoirement,
par neuf voix contre trois,
décide et juge :

1° Que la juridiction de la Commission internationale de l’Oder
s'étend, aux termes des stipulations du Traité de Versailles,
32 ARRÊT N° 16. — COMMISSION DE L'ODER

aux sections des affluents de l’Oder, la Warthe (Warta) et la
Netze (Noted), situées sur le territoire polonais.

2° Que les éléments de droit sur lesquels on doit se baser
pour fixer les points amont jusqu'où s'étend cette juridiction
sont les principes contenus dans l’article 331 du Traité de
Versailles.

Le présent arrêt ayant été rédigé en anglais et en français,
c'est le texte anglais qui fait foi.

Fait au Palais de la Paix, à La Haye, le dix septembre
mil neuf cent vingt-neuf, en huit exemplaires, dont l’un res-
tera déposé aux archives de la Cour et dont les autres seront
transmis aux agents des Gouvernements d’Allemagne, du
Danemark; de France, de Sa Majesté britannique en Grande-
Bretagne, de Suède et de Tchécoslovaquie, ainsi qu'à l’agent
du Gouvernement de Pologne.

Le Président :
(Signé) D. ANZILOTTI.

Le Greffier-adjoint :
(Signé) J. Lopez OLIvAN.

MM. de Bustamante, Pessôa, juges titulaires, M. le comte
Rostworowski, juge ad hoc, déclarent ne pouvoir se rallier à
l'arrêt rendu par la Cour, et, se prévalant du droit que leur
confère l’article 62 du Règlement, joignent audit arrêt la

présente constatation de leur dissentiment.

M. Huber, Vicé-Président, tout en se ralliant à l’arrêt rendu,
a .cru devoir faire des réserves au sujet des raisons données
par la Cour pour écarter toute application des dispositions du
Statut annexé a la Convention dite de Barcelone. Il à présenté
à ce sujet les observations ci-jointes..

(Paraphé) D. A.
(Paraphé) J. L. O.
